PD-0309-15, PD-0310-15 & PD-0311-15
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                               Transmitted 3/20/2015 4:58:07 PM
                                                                 Accepted 3/25/2015 9:44:50 AM
                                                                                   ABEL ACOSTA
                         No. ______________________                                        CLERK

            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                          KEITH WYLIE BOWMAN,
                               Petitioner–Appellant

                                        v.

                            THE STATE OF TEXAS,
                                Respondent–Appellee


                      Petition for Discretionary Review
              from the Fifth District Court of Appeals at Dallas
      Cause Nos. 05-13-01741-CR, 05-13-01742-CR, and 05-13-01743-CR

                               Appeal from
                          of Dallas County, Texas
          Cause Nos. F10-35883-W, F10-35927-W, and F10-35928-W


                   MOTION FOR EXTENSION OF TIME
           TO FILE A PETITION FOR DISCRETIONARY REVIEW



      Keith Wylie Bowman, Appellant below, respectfully submits this Motion

for an Extension of Time to File a Petition for Discretionary Review in the above–

styled and numbered cause. In support of this Motion, he shows this Honorable

Court the following:


                                                   March 25, 2015
                                          I.

      Appellant was convicted of three separate aggravated robbery charges. The

court sentenced him to 10 years’ imprisonment in one case and 20 years’

imprisonment in the other two cases.

                                         II.

      The Court of Appeals affirmed the trial court’s judgment in a memorandum

opinion and judgment filed on February 5, 2015. Bowman v. State, Nos. 05-13,

01741-CR, 05-13-01742-CR, and 05-13-01743-CR, 2015 Tex. App. LEXIS 1196

(Tex. App.—Dallas Feb. 5, 2015) (mem. op., not designated for publication).

Appellant filed a motion for rehearing in Appellate Cause No. 05-13-01742-CR,

which the Court of Appeals denied on March 9, 2015. Appellant’s petition for

discretionary review in that case is due April 8, 2015.

      Appellant’s petition for discretionary review in Appellate Cause Nos. 05-13-

01741-CR and 05-13-01743-CR is due March 6, 2015. See TEX. R. APP. P.

68.2(a); see also TEX. R. APP. P. 4.1(a). Any motion for extension of time to file a

petition for discretionary review is due March 22, 2015. See TEX. R. APP. P.

68.2(c); TEX. R. APP. P. 4.1(a).

                                         III.

      The facts relied upon to show good cause for this requested extension are as

follows:
                                          2
      1. Appellant was represented by court appointed counsel during appeal of
         this case to the Court of Appeals.

      2. It is undetermined at this time whether Appellant will proceed pro se for
         purposes of filing a Petition for Discretionary Review in one or more of
         these causes. Additional time is needed for consultation between
         appellate counsel and Appellant on this issue.

      3. If Appellant proceeds pro se, then additional time will be needed to
         prepare and file the Petition pro se or to seek other legal assistance in
         filing the Petition.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Honorable Court extend the time for filing a Petition for

Discretionary Review for sixty days.

                                       Respectfully submitted,

                                       Lynn Richardson
                                       Chief Public Defender
                                       Dallas County

                                       Katherine A. Drew
                                       Chief, Appellate Division
                                       Dallas County Public Defender’s Office

                                       /s/ Julie Woods
                                       Julie Woods
                                       Assistant Public Defender
                                       Dallas County Public Defender’s Office
                                       State Bar Number: 24046173
                                       133 N. Riverfront Blvd., LB 2
                                       Dallas, Texas 75207
                                       (214) 653-3550 (telephone)
                                       (214) 653-3539 (fax)
                                       Julie.Woods@dallascounty.org
                                       Attorneys for Petitioner
                                         3
                        CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing Motion for Extension of Time to
File a Petition For Discretionary Review was served on Grace E. Shin, counsel for
the State, Dallas County District Attorney’s Office, 133 N. Riverfront Blvd., LB-
19, 10th Floor, Dallas, Texas 75207, by eServe on March 20, 2015.

      I further certify that a true copy of the foregoing Motion for Extension of
Time to File a Petition For Discretionary Review was served on Lisa C. McMinn,
the State’s Prosecuting Attorney, P.O. Box 13046, Capitol Station, Austin, Texas
78711, by eServe on March 20, 2015.

                                     /s/ Julie Woods
                                     Julie Woods




                                        4